Case 3:20-cv-00629-BJD-JRK Document 32 Filed 07/17/20 Page 1 of 2 PageID 1166




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

DELAINE SMITH, BRIAUNA BOSWORTH,
SHARRONA BRIGHTMAN, and
ELIZABETH MULRONEY

      Plaintiffs,

vs.                                                  Case No.: 3:20-cv-00629

SHERIFF MIKE WILLIAMS,
in his official capacity as Sheriff of the
Consolidated City of Jacksonville, Florida,
J.H. WING, individually; F. CANNADAY, individually;
DD. STUHR, individually; and C.S. JOHN, individually.

    Defendant.
___________________________________


                    NOTICE REGARDING SUPPLEMENTAL MEMORANDA

        At the hearing on Plaintiffs’ Motion for Preliminary Injunction held on July 16, 2020, the

Court inquired of the parties whether they wished to submit supplemental memoranda to address

any new arguments or questions raised during the hearing. The parties requested and were granted

leave to inform the Court of their decision by July 17, 2020. The parties have conferred on this

issue and determined they do not wish to submit supplemental memoranda.
Case 3:20-cv-00629-BJD-JRK Document 32 Filed 07/17/20 Page 2 of 2 PageID 1167




Dated: July 17, 2020

                                       Respectfully submitted,


 __/s/ Jesse Wilkison                                       __/s/ Stephen J. Powell___________
 Wm. J. Sheppard, Esquire                                   Stephen J. Powell, Esquire
 Florida Bar No.: 109154                                    Florida Bar No.: 305881
 Elizabeth L. White, Esquire                                Mary Margaret Giannini, Esquire
 Florida Bar No.: 314560                                    Florida Bar No.: 1005572
 Matthew R. Kachergus, Esquire                              Assistant General Counsel
 Florida Bar No.: 503282                                    117 West Duval Street, Suite 480
 Bryan E. DeMaggio, Esquire                                 Jacksonville, Florida 32202
 Florida Bar No.: 55712                                     Telephone: (904) 255-5100
 Jesse B. Wilkison Esquire                                  Facsimile: (904) 255-5120
 Florida Bar No.: 118505                                    Email: spowell@coj.net
 Camille E. Sheppard, Esquire                                       MGiannini@coj.net
 Florida Bar No.: 124518                                    COUNSEL FOR DEFENDANT
 Sheppard, White, Kachergus,
 DeMaggio & Wilkison, P.A.
 215 Washington Street
 Jacksonville, Florida 32202
 Telephone:     (904) 356-9661
 Facsimile:     (904) 356-9667
 Email:         sheplaw@sheppardwhite.com
 COUNSEL FOR PLAINTIFFS




JBW/km[protestors.notice.suppl.memo]




                                                        2
